Citation Nr: 0004063	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  98-02 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the benefit sought on appeal.  The 
veteran, who had active service from September 1973 to June 
1976, appealed those decisions to the BVA, and the case was 
referred to the Board for appellate review.  In March 1999 
the Board remanded this case to the RO for additional 
development, and the case was subsequently returned to the 
Board for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran manifested Level I hearing bilaterally at the 
time of the December 1996 VA examination, and Level II 
hearing bilaterally at the time of the June 1999 VA 
examination.



CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.85-4.87, 
Diagnostic Code 6100 (1996-1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question for the Board is whether the veteran 
has submitted a well-grounded claim within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA 
has properly assisted him in the development of his claim.  
An allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (114); Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  Therefore, the Board finds that 
the veteran's claim is well grounded.  The Board is also 
satisfied that all relevant evidence has been obtained and 
properly developed, and that no further assistance to the 
veteran is required to fulfill the duty to assist.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Board 
observes that the United States Court of Appeals for Veterans 
Claims (Court) has noted that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the Rating 
Schedule to the numeric designation assigned after 
audiometric evaluations are performed.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold level, as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  The Rating 
Schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.87) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numerical designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the vertical 
row appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel lost.  

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.87) by intersecting the vertical row 
appropriate for the numeric designation for the ear having 
the better ear and the horizontal column appropriate to the 
numeric designation level for the ear having the poorer 
hearing.  For example, if the better ear has a numeric 
designation level of "V" and the poorer ear has a numeric 
designation level of "VII," the percentage evaluation is 
30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87(1996-1999).  

The evidence for consideration in evaluating the veteran's 
hearing loss consists of a private audiological evaluation 
performed in August 1996, and the results of VA audiometric 
examinations performed in December 1996 and June 1999.  With 
respect to the private audiological examination, however, is 
not adequate for evaluating the veteran's hearing loss under 
the Schedule for Rating Disabilities because it does not 
contain speech discrimination scores.  As such, the veteran's 
hearing loss will be evaluated based on the findings of the 
two VA examinations.  

On the VA audiological evaluation performed in December 1996, 
pure tone thresholds, in decibels were as follows:  




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
0
0
35
55
23
LEFT
0
5
50
50
26

Speech recognition scores were 98 percent in the right ear 
and 96 percent in the left ear.

On the VA audiological examination performed in June 1999, 
pure tone thresholds, in decibels, were as follows:  




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
5
5
40
55
26
LEFT
5
10
55
55
31

Speech recognition scores were 90 percent in each ear.  
Applying this evidence to Table VI the results of the 
December 1996 examination yield a numeric designation of 
Level I for both ears, while the results of the June 1999 VA 
examination yield a numeric designation of Level II for both 
ears.  When those values are applied to Table VII they yield 
a noncompensable evaluation.  As such, the requirements for a 
compensable evaluation for bilateral hearing loss have not 
been met.  

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran as required by the holding of the court 
in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board, as did the RO, finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular Rating Schedule standards."  38 C.F.R. § 3.321(b)(1).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that his bilateral 
hearing loss has resulted in marked interference with his 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that the criteria for submission for an assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 

